DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 05/10/2022 (hereafter “the amendment”) has been accepted and entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 10-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rohrbach(US20090230016A1).

Regarding claim 10, Rohrbach teaches a protective packaging(Fig. 1 shows protector 10), the packaging comprising:
	a paper-based moulded structure (Fig. 1 shows protector 10 which is paper-based moulded structure; “As will be apparent to those of ordinary skill in the art, the molding process using pulp generally includes forming a slurry with water, recycled paper, and a binder material.”-0031), the moulded structure comprising an attachment surface  (fig.1 shows the protector 10 with attachment surface on the back of first member 12 and second member 14 as it can be seen attached to the container 30 in figure 4 and 5) and a recessed portion defining a shock absorbing region (annotated Fig. 3 shows recess on both members 12 and 14 that define a shock absorbing region); and 
a substrate, wherein the attachment surface is arranged to secure the moulded structure to the substrate (see annotated Fig.5 below for the substrate and protector 10 attachment surface is arranged to secure the protector 10 to the substrate) and wherein the recessed portion faces the substrate (annotated fig. 3 shows the recessed portion that would face the substrate when assembled as in fig.5; see paragraph 0020 that discussed that protector is shows as unattached to the outer container 30 and similar element is shows in fig.6  ).
Annotated fig. 3 of Rohrbach 

    PNG
    media_image1.png
    582
    637
    media_image1.png
    Greyscale


Annotated Fig.5 of Rohrbach

    PNG
    media_image2.png
    844
    818
    media_image2.png
    Greyscale

Regarding claim 11, the reference as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure comprises an intermediate section comprising at least one hinge that is alignable with a hinge on the substrate to enable joint pivoting (Fig.1 shows the protector 10 having intermediate section comprising hinge 16 that can be alignable with one of the flaps of the container 30 as shown in fig.3 which would enable a joint pivot due to the hinge 16 on protector 10).

Regarding claim 12, the reference as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure comprises a first section and a second section and the attachment surface is formed at a periphery of the first section and second section (Annotated fig.1 that shows the first member 12 and second member 14 with the attachment surface formed at a periphery of the first and second members).
Annotated fig.1 of Rohrbach 

    PNG
    media_image3.png
    552
    679
    media_image3.png
    Greyscale


Regarding claim 13, the references as applied to claim 11 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure can be pivoted about the hinge to form a substantially L-shaped structure (Fig. 2 shows the protector 10 can be pivoted about the hinge to form L-shaped structure).	

Regarding claim 14, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the moulded structure is secured between two substrates (annotated fig.5 above shows the protector being secured between two substrate).

Regarding claim 15, the references as applied to claim 10 above discloses all the limitations substantially claimed. Rohrbach further teaches wherein the packaging is an end-cap suitable for protecting a printing product (Fig.2 shows that protector 10 is an end-cap that is capable of protecting a printing product).
	
	
	
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. The amendment of “wherein the recessed portion faces the substrate” that is made to claim 1 has been addressed in rejection above. The argument of that Rohrbach does not teach the recessed portion that faces the substrate is not considered persuasive because Fig. 3 and the annotated fig.3 above clearly indicates the recessed portion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for relevant prior art.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                         
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735